Bronson, Chief Justice.
Counsel may make arrangements concerning the progress of the cause, as the putting off of a trial, and the like, without any special authority from the *246client (1 John. 507, 1 Caines, 252); but they cannot settle the suit, and conclude the client in relation to the subject in litigation, without his consent. In this case the counsel acted in perfect good faith, but without adequate authority. The plaintiff must try the cause: but, as he has not been in fault, he ought not to be charged with the costs of the circuit, or of the motion, except in the event that the suit shall terminate against" him.
Ordered judgment, as in case of nonsuit, unless the plaintiff stipulates to try the cause at the next Chenango circuit. The costs of the last circuit and of this motion are to abide the event of the suit.